779 So.2d 462 (2000)
Kenneth M. FORTNER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-2842.
District Court of Appeal of Florida, Second District.
October 25, 2000.
Kenneth M. Fortner, Tampa, Pro Se, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Kenneth M. Fortner challenges his convictions and sentences for one count of trafficking in cocaine and two counts of conspiracy to traffic in cocaine. Although he raises nine issues on appeal, we find merit only in Fortner's contention that he was improperly sentenced as a habitual offender. We agree that the trial court erred in imposing a habitual felony offender sentence on the trafficking and the conspiracy to traffic in cocaine charges, and reverse. See Bryant v. State, 760 So.2d 1034 (Fla. 5th DCA 2000); Clay v. State, 750 So.2d 153 (Fla. 1st DCA 2000), § 893.135(5), Fla. Stat. (1997).
Affirmed in part and reversed in part and remanded for resentencing.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.